Citation Nr: 0519880	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  00-17 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as secondary to service-connected right knee 
disability.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from March 1946 to 
January 1948.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of an April 1999 rating decision in 
which the RO, inter alia, denied service connection for 
scoliosis of the lumbar spine with degenerative joint disease 
and spinal stenosis at L3-4 and L4-5 (low back disability) as 
secondary to service-connected right knee disability.  The 
veteran filed a notice of disagreement (NOD) in September 
1999, and the RO issued a statement of the case (SOC) in June 
2000.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in August 2000.  

In September 2000 the veteran testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.  

In June 2001, the Board remanded the veteran's claim to the 
RO for additional development.  Following completion of that 
development, the RO continued its denial of the veteran's 
claim (as reflected in an August 2003 supplemental SOC 
(SSOC)), and returned the matter to the  Board.

In April 2004, the Board again remanded the veteran's claim 
to the RO for additional development.  Following completion 
of that development, the RO continued its denial of the 
veteran's claim (as reflected in a January 2005 SSOC), and 
returned the matter to the Board for further appellate 
consideration.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The weight of the competent medical evidence establishes 
that low back disability is not medically related to the 
veteran's 's service-connected right knee disability.  


CONCLUSION OF LAW

The criteria for service connection for a low back 
disability, as secondary to service-connected right knee 
disability, are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim on appeal has been accomplished.  

In this respect, through July 2001, April 2003, May 2003, and 
May 2004 notice letters, a June 2000 SOC, and SSOCs in July 
2001, August 2003, and January 2005, the RO notified the 
veteran and his representative of the legal criteria 
governing his claim, the evidence that had been considered in 
connection with his appeal, and the bases for the denial of 
his claim.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the RO's multiple notice letters 
(identified above) satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
In addition, the veteran was requested to submit any evidence 
in his possession that would help support his claim.  

Also as regards VA's notice requirements, the Board notes 
that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  As indicated above, the four 
content of notice requirements are met in this case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the April 1999 rating action on appeal; however, such makes 
sense as the VCAA was not enacted until November 2000, more 
than a year after the April 1999 rating decision.  In any 
event, the Board finds that the lack of full, pre-
adjudication notice in this case does not, in any way, 
prejudice the veteran.  

As indicated above, the June 2000 SOC and the multiple SSOCs 
notified the veteran what was needed to substantiate his 
claim and also identified the evidence that had been 
considered with respect to his claim.  Furthermore, in the 
above noted multiple notice letters, the RO advised the 
veteran of VA's responsibilities to notify and assist him in 
his claim.  After the notice letters, SOC, and SSOCs, in 
addition to the Board's remands in June 2001 and April 2004, 
the veteran was afforded an opportunity to respond.  The 
veteran has not identified any medical treatment providers 
from whom he wishes the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in obtaining pertinent, 
existing records.  The veteran's service medical records, as 
well as identified treatment records from the VA Medical 
Center (VAMC) in West Palm Beach, Florida, and the VAMC in 
East Orange, New Jersey, have been associated with the claims 
file.  The Board also notes that the RO arranged for the 
veteran to undergo a number of VA examinations, in connection 
with which medical opinions as to the relationship between 
the veteran's back disability and his service-connected right 
knee were offered; the reports of those examinations are of 
record.    

The Board points out that, in its May 2004 notice letter, the 
RO requested that the veteran complete and return medical 
release information forms (VA Form 21-4142) so that medical 
records from a number of identified private physicians could 
be obtained.  The RO requested that the veteran provide 
chiropractic records he had reported were in his possession.  
In June 2004, the veteran submitted a number of chiropractic 
invoice forms from Sellari Chiropractic Center.  The veteran 
did not submit any completed and signed VA Form 21-4142s; 
hence, these records were not obtained.  Significantly, 
however, neither the veteran nor his representative has 
otherwise identified, and the record does not indicate, any 
existing evidence pertinent to the claim on appeal that needs 
to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.  

II.  Background

Service connection for the veteran's right knee disability 
was established in August 1948.  

The report of a February 1998 consultation byRebecca Varela, 
M.D., of the Medical Center at Princeton, Pain Management 
Center, includes a notation that the veteran developed 
bilateral low back pain in 1997 following a myocardial 
infarction.  Her impression was chronic low back and right 
leg pain secondary to spinal stenosis and sacriliitis.  

The report of a May 1999 VA orthopedic examination reflects 
the veteran's reported history of back pain since 1992, and 
that the veteran had pain in his knees.  Radiographic studies 
of the veteran's right knee and his lumbar spine revealed 
calcification of the medial and lateral menisci 
(chondrocalcinosis), and severe scoliosis of the lumbar spine 
with degenerative disc disease at L2-3 and L3-4.  The 
examiner opined that the veteran's low back disability was 
secondary to his service-connected right knee disability.  In 
reaching this conclusion, the examiner noted that when a 
person had right knee pain, the way they walked was impaired 
in that it impaired the mechanics of walking.  When a person 
walked like that for long periods of time, the individual 
could develop back pain.  The examiner noted that the 
veteran's C-file had not been available for review.  

In a July 2000 statement, Dr. Varela noted that she had 
treated the veteran only for his low back pain.  She also 
noted that she was not an orthopedic surgeon and therefore 
did not describe any abnormalities of the right knee.  Dr. 
Varela reported that the veteran walked with a severe, 
abnormal, antalgic gait, which was secondary to the pain he 
experienced in his right knee.  The abnormal gait caused a 
constant irritation and inflammation of the sacroiliac joint 
causing low back pain.  Dr. Varela also noted that the 
veteran experience low back pain as a result of spinal 
stenosis.  

During his September 2000 hearing, the veteran testified that 
after service, his right knee would become unstable and 
painful a few times a year.  It caused him to walk with a 
limp and use a knee brace.  While a March 1961 report of VA 
examination reflects no abnormal findings in the right knee, 
the veteran testified that at the time of the examination his 
right knee was not acting up.  Furthermore, his right knee 
was still only problematic (pain and buckling causing an 
abnormal gait) six or seven times a year.  The veteran 
reported however, that by 1990, he was constantly limping due 
to his right knee disability, and that his back pain became 
so bad that by 1997 he sought service connection for a low 
back disability.  

The report of a November 2000 VA neurological examination 
reflects the veteran's reported history that his back pain 
had its onset in 1985.  Walking would induce the pain after 
approximately one-half mile, and that the distance needed to 
induce the pain shortened over time.  The back pain was 
reported as being constant since 1990, and the veteran 
indicated that the back pain was restricted to the low back 
and right buttock.  With respect to his right knee, the 
veteran reported that his knee would give way approximately 
six times a year.  The pain reportedly continued to be 
episodic but had been more continuous for approximately three 
years.  The veteran also reported that he only felt weakness 
in his "leg" related to his back pain.  

Following a clinical evaluation, the examiner's diagnoses 
included low back pain, functional scoliosis, degenerative 
disc disease of the lumbosacral spine, right L-4 dermatome 
sensory deficit, and peripheral neuropathy.  The examiner 
conducted a review of the veteran's claims file and noted 
that no symptoms of back pain were documented in the records 
as late as March 1961, which was 15 years after the veteran's 
knee injury.  In addition, the examiner noted that by the 
veteran's own estimate, the back pain began by 1985, some 39 
years after the right knee injury.  The examiner indicated 
that there was no documentation of posture abnormality of the 
spine or gait disorder on examination through as late as 
March [1961].  The examiner indicated that development of the 
veteran's lumbosacral degenerative disc disease occurred well 
after the most common ages that one might expect one to 
become symptomatic, without any precipitating factor.  He 
opined that it was difficult to infer that there was any 
significant causal relationship between the veteran's knee 
injury and his current low back problems.  

Following a review of the veteran's claims file, in a 
November 2000 VA examination report, the May 1999 VA 
examiner, again opined that the veteran's low back disability 
was secondary to his service-connected right knee disability.  
The basis for the opinion was the same as that provided in 
May 1999.  

An August 2001 VA treatment note reflects the veteran's 
reported history of low back pain developing 10 years after 
his right knee injury.  The physician noted that a March 1999 
X-ray of the veteran's right knee revealed chondrocalcinosis 
involving the menisci and an MRI (magnetic resonance imaging) 
scan of the lumbar spine revealed severe scoliosis concave to 
the right with degenerative change and vacuum disc, and 
narrowing of the disc space at L2-3 and L3-4.  The physician 
noted that it was difficult to prove that the veteran's back 
pain was the result of his right knee pain, given that the 
veteran's back pathology was much more severe then the 
pathology of his right knee.  

An additional August 2001 VA treatment note reflects on 
clinical evaluation of the right knee, there was crepitus 
with range of motion, no ligmentous instability, and full 
extension and hyperflexion pain free.  The veteran's gait was 
described as antalgic with mild foot slap on the left and 
occasional lateral thrust of the left knee.  The assessment 
was severe scoliosis with evidence of multilevel lumbosacral 
radiculopathy on evaluation with atrophy and weakness, as 
well as mild right knee degenerative joint disease.  The 
physician noted that the veteran had severe weakness and 
progressive gait difficulties most likely due to left lower 
extremity weakness and right knee pain.  Later, in an August 
2001 addendum, the physician opined that the veteran's left 
lower extremity weakness was probably due to 
polyradiculopathy.  

An October 2001 clinic record reflects that, on evaluation of 
the veteran's right knee, there was no deformity, swelling, 
effusion, or instability, but increased crepitations.  A 
November 2001clinical record includes a notation that the 
veteran's right knee pain had significantly improved with a 
cane and exercise.  

The report of a June 2002 VA orthopedic examination reveals 
weakness in both lower extremities with gait deviation.  
Clinical evaluation of the right knee revealed no objective 
evidence of painful motion, edema, or effusion, although 
there was some minor instability but no laxity.  The 
veteran's gait was described as unstable due to weakness in 
both lower extremities, left side more than right.  The 
examiner's diagnoses included chondrocalcinosis of the 
meniscus of the right knee and tenting of the medial tibial 
spine, as well as degenerative changes and severe scoliosis 
of the lumbar spine.  The examiner noted that the low back 
condition was essentially not due to the service-connected 
right knee condition.  Furthermore, the examiner opined that 
the veteran's gait deviation was caused by severe weakness in 
both lower extremities, although the examiner was unsure of 
the etiology of the weakness.  

The report of an August 2002 VA neurological examination 
reflects the examiner's comment that the veteran still had 
right knee pain and that he walked very slowly with a walker 
due to the pain.  The veteran also walked with a limp due to 
a right knee problem.  The examiner noted that the veteran 
had had an EMG (electromyograph) test conducted in July 2002, 
and that this had revealed bilateral lumbosacral 
radiculopathy of the L5-S1 nerve roots.  In addition, the 
veteran had sensory and motor peripheral neuropathy.  
Following clinical evaluation, the examiner diagnosed the 
veteran with chronic low back strain, bilateral lumbosacral 
radiculopathy, and peripheral neuropathy involving both legs 
and feet.  The examiner opined that the relationship between 
the veteran's right knee pain and the lumbosacral 
radiculopathy or low back pain was not clear, nor was the 
relationship of the lower leg atrophy to the low back pain.  
The examiner stated that an orthopedic opinion regarding the 
relationship of the right knee pain and the low back pain was 
needed.  

The report of a May 2003 VA orthopedic examination reflects 
the veteran's reported history of right knee pain three years 
after service, and that this pain became worse over the 
years.  At about the time the pain in the knee reportedly 
started, the veteran had an episode of knee buckling and this 
reportedly occurred three times a year followed by limping 
for ten days.  There was no report of knee locking or 
swelling.  In addition, the veteran reported that one year 
after his right knee pain started, he developed back pain.  
The veteran stated that the low back pain radiated down the 
right lower extremity to the calf about 12 times a year and 
was relieved by sitting.  Clinical evaluation revealed a 
severe limp with great unsteadiness of gait.  Flexion and 
extension of the right knee were each painful.  There was no 
effusion, tenderness, or instability of the right knee.  The 
examiner diagnosed peripheral vascular disease, severe 
myelostenosis with severe radiculopathy, and 
chondrocalcinosis of the right knee with a minimal amount of 
pain.  The physician also opined that most of the pain in the 
right knee was due to lumbar radiculopathy.  

A May 2003 statement from the veteran reflects a reiteration 
of his previously reported history as to how he developed 
weakness and pain in his right knee, which reportedly caused 
him to limp many times throughout the year for about 10 to 15 
years.  According to the veteran, this limp became chronic in 
1975, and he subsequently developed low back pain due to a 
very unbalanced gait.  The veteran further indicated that he 
had been forced to leave his job in the late 1980's due to 
his pain.  

A May 2003 statement from the veteran's former employer noted 
that the veteran had worked as a salesman during the latter 
part of the 1980's, and that this required the veteran to do 
a great deal of walking.  The employer stated that the 
veteran always limped somewhat because of a weak and painful 
knee, but was able to do his job; however, as time went on, 
the veteran's handicap became much worse and he was not able 
to continue his work as a salesman.  The author of the 
statement indicated that the company eventually was forced to 
let the veteran go from his job.  

In August 2003, the examiner offered an additional addendum 
to the report of the May 2003 VA examination.  Following his 
review of the veteran's claims file, the examiner opined that 
the veteran's low back disability and right knee disability 
were not related, that the pain in the veteran's right knee 
was due to a combination of the lumbar radiculopathy and the 
right knee disability, that the veteran had a severe limp and 
unsteady gait which was related to his lumbar radiculopathy, 
and that the myelostenosis was the cause of the lumbar 
radiculopathy.  

In June 2004, the veteran submitted invoices from Sellari 
Chiropractic Center, which reflected his chiropractic care 
beginning in November 1996.  He also submitted an August 2000 
prescription blank signed by Youngsoon Hyun, M.D.  Dr. Hyun 
noted that she had treated the veteran for many years and he 
had a long history of back pain and knee pain.  


II.  Analysis

Service connection may be granted for disability resulting 
from injury or disease incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  See also Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection for the degree 
of disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the preponderance of the 
competent evidence of record weighs against the claim for 
secondary service connection.

Initially, the Board notes that the medical evidence that 
supports the veteran's claim consists of the opinions of the 
VA examiner who evaluated the veteran in May 1999 and issued 
a November 2000 addendum report, the July 2000 statement from 
Dr. Varela, and an August 2001 treatment assessment from a VA 
physician.  

The Board notes that Dr. Varela's opinion-that the veteran's 
abnormal gait was due to right knee pain and that the 
abnormal gait caused irritation and inflammation of the 
sacroiliac joint resulting in low back pain-was not based on 
review of the veteran's claims file.  Likewise, the VA 
physician's opinion that the veteran's gait disturbance was 
due to both radiculopathy and right knee pain was not based 
upon consideration of the veteran's documented medical 
history.  While, as reflected in the November 2000 report, 
the May 1999 examiner later indicated that he had reviewed 
the veteran's claims file, the rationale for the opinion, 
which echoes the veteran's own assertions, appears to have 
been based on observations about the general public, rather 
than the veteran's particular disability.  The Board also 
notes that, the fact that that physician did not, in any way, 
revise the prior rationale for his opinion after reviewing 
the claims file strongly suggests that he gave more weight to 
the veteran's own assertions than to the documented medical 
evidence. 

By contrast, the Board finds that the  medical opinion 
offered by the VA examiner in August 2003, which was clearly 
based both upon examination of the veteran and full 
consideration of this veteran's documented medical history 
pertaining to his low back and right knee, is the more 
probative opinion on the question of medical nexus.  See 
Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (it is the 
responsibility of VA adjudicators to determine the probative 
weight to be ascribed as among multiple medical opinions in a 
case, and to state reasons or bases for favoring one opinion 
over another); see also Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993).  While the examiner opined that the pain in the 
veteran's right knee (described as minimal) was due to both 
the veteran's lumbar radiculopathy and his service-connected 
disability, significantly, that physician opined that the 
veteran's low back disability and right knee disability were 
not related.  In so concluding, the examiner commented that 
the veteran's severe limp and unsteady gait were not the 
result of pain associated with the service-connected right 
knee disability, as the veteran claimed.

The Board notes that additional medical opinions that address 
causation, while less definitive, also tend to weigh against 
the veteran's claim.  As noted above, the November 2000 VA 
neurological examiner opined that it would be difficult to 
infer any significant casual relationship between the 
veteran's right knee injury and his current low back 
problems.  In August 2001, a treating VA physician noted that 
it was difficult to prove that the veteran's back pain was 
the result of his right knee pain, given that the back 
pathology was much more severe than the right knee pathology.  
In July 2002, a VA examiner, following review of the 
veteran's claims file, opined that the veteran's low back 
disability was essentially not due to his gait deviation, and 
that the gait deviation was the result of the veteran's 
severe weakness in both his lower extremities.  

As the Board finds that the negative opinion evidence is 
entitled to more weight, it follows that the preponderance of 
the competent evidence weighs against the claim.

In adjudicating the claim on appeal, the Board also has 
considered the veteran's assertions.  While the Board does 
not doubt the sincerity of the veteran's belief that he 
currently has a low back disability that is secondary to his 
service-connected right knee disability, that question 
involves a medical matter.  As a layperson without the 
appropriate medical training and expertise, the veteran 
simply is not competent to provide a probative (i.e., 
persuasive) opinion on a medical matter.  See, e.g. , Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, the 
veteran's own assertions as to the etiology of his low back 
disability have no probative value.  Similarly, any records 
that simply reflect a reiteration of the veteran's own 
reported history of his back disability, without further 
comment by a medical professional, does not constitute 
competent medical evidence of the required nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

For all the foregoing reasons, the Board must conclude that 
the claim for service connection for a low back disability, 
as secondary to service-connected right knee disability, must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the competent and 
persuasive medical evidence weighs against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

Service connection for a low back disability, claimed as 
secondary to service-connected right knee disability, is 
denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs
-

